FILED
                               NOT FOR PUBLICATION                          JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


EDWIN DJOHAN SAMIADJI; MEIVY                      No. 12-70905
VIKE POLUAN,
                                                  Agency Nos. A088-320-632
               Petitioners,                                   A088-320-633

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Edwin Djohan Samiadji and Meivy Vike Poluan, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence factual findings. Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and dismiss in part the

petition for review.

      Samiadji contends that, as an ethnic Chinese Christian, he experienced

problems including mistreatment in elementary and high school, witnessing the

1998 riots, being asked to attend a mosque, and being threatened in connection

with his brother-in-law’s business difficulties. Substantial evidence supports the

agency’s determination that petitioners failed to establish past persecution because,

even considered cumulatively, Samiadji’s experiences did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003)

(discrimination, harassment, and physical encounters without any significant

physical violence did not compel finding of past persecution); Hoxha v. Ashcroft,

319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats constituted harassment).

Substantial evidence also supports the agency’s determination that petitioners

failed to establish a well-founded fear of persecution because, even under

disfavored group analysis, they did not demonstrate sufficient individualized risk

of persecution. See Halim v. Holder, 590 F.3d 971, 979-80 (9th Cir. 2009).

Petitioners failed to exhaust their nexus challenge to the IJ’s finding. See Barron


                                          2                                    12-70905
v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We reject petitioners’ contention

that the BIA erred in its decision. Accordingly, petitioners’ asylum claim fails.

      Because petitioners failed to meet the lower standard of proof for asylum,

their claim for withholding of removal necessarily fails. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to establish it is more likely than not they would be

tortured by or with the acquiescence of the government if returned to Indonesia.

See Wakkary, 558 F.3d at 1067-68. We reject petitioners’ contention that the BIA

failed to properly evaluate the evidence regarding his CAT claim. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the BIA “does not have to write an

exegesis on every contention”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                       12-70905